Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 23, 2019

The Court of Appeals hereby passes the following order:

A19A1717. JOSEPH D. THOMASON v. OLIVIA ASHLEY GILLEY et al.

      Following an adverse decision in the magistrate court in this civil action, the
plaintiff appealed to the superior court, which issued a decision in the plaintiff’s favor
after a bench trial. Defendant Joseph Thomason filed a motion for a new trial, which
the superior court denied. Thomason then filed this direct appeal. We lack
jurisdiction.
      Appeals from superior court decisions reviewing lower court decisions by
certiorari or de novo proceedings must be initiated by filing an application for
discretionary appeal. OCGA § 5-6-35 (a) (1), (b); Bullock v. Sand, 260 Ga. App. 874,
875 (581 SE2d 333) (2003). “Compliance with the discretionary appeals procedure
is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996). Thomason’s failure to follow the proper procedure deprives us of
jurisdiction over this appeal, which is hereby DISMISSED. See Bullock, 260 Ga.
App. at 875.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          04/23/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.